Case 7:20-cv-04573-PMH-PED Document 32-23 Filed 07/13/20 Page 1 of 2




                 Exhibit 23
               Case 7:20-cv-04573-PMH-PED Document 32-23 Filed 07/13/20 Page 2 of 2
From:                   Rodrigo Kede Lima <rodrigo.kede@globo.com> on behalf of Rodrigo Kede Lima
                        <rodrigo.kede@globo.com>
To:                     Laura Leech
Sent:                   6/2/2019 3:27:43 AM
Subject:                Re: Interview schedule




Laura,
On the 2 questions
I kindly request that the response below is only shared with the ones I will meet / interview

   1. Why are you willing to listen to Microsoft regarding this opportunity?                   I believe that first it
      is important to say that the decision to leave IBM comes before a decision to go anywhere. I also consider
      the company core values and my values / integrity are hurt today and I disagree with the culture and the
      direction the companyis going - reason sfor my decision. I have been on a journey to change the company
      but I don't feel that I can drive the change the company needs under current leadership. I initially made a
      decision would not go to any competitor but after I got a call from MSFT it created desire to continue the
      conversation. At the same time I have to say it is uncomfortable I do believe that I have to right to consider
      it given the admiration I have for MSFT history, current culture, some great leaders and strategic direction
      the company is going.
   2. What do you want to hear?                                                                   I would like to
      hear how leadership sees the importance of a)Culture b)Learning c)the importance of being a B2B and
      B2C company d)connection between all company portfolio od solutions: why be in games, CRM,Cloud,
      Collaboration tools, role ofthe stores etc... I would also like to understand where / who they believe the
      company will be 5 and 10 yrs from now.... What will be the expectation of someone with my profile
      coming to MSFT : short, mid, long term..., which are the mega trends / big bets for MSFT(healthcare,
      banking, IoT etc...) and why

I know some ofthe points are easier discussed than written and some questions are too generic but I tried to just
lay out what is on my mind...

Rodrigo Kede Lima
+ 1 914 260 8971

Sent from my iPad

On 31 May 2019, at 18:58, Laura Leech <Laura.Leech@microsoft.com> wrote:


The two questions — that I would welcome your input:



   1. Why are you willing to listen to Microsoft regarding this opportunity?
   2. What do you want to hear?




                                                                                                     PRELIMINARY INJUNCTION
                                                                                                            HEARING

                                                                                                           JX-40
                                                                                                           7:20-cv-04573

                                                                                                          LIMA_000000404
                               Preliminary Injunction Hearing JX-40             p. 1 of 1
